Title: From Thomas Jefferson to Lucy Ludwell Paradise, 22 August 1788
From: Jefferson, Thomas
To: Paradise, Lucy Ludwell


          
            
              Dear Madam
            
            Paris Aug. 22. 1788.
          
          I shall be very happy to see Monsieur de Fondate either this morning or tomorrow morning at any hour before eleven o’clock, after which it might happen that I should be out. He will find me ready to render him every service in my power. To this his merit entitles him, and your request ensures it.
          I have the honour to inclose you the list of debts. I think indeed, madam, it would be very desireable could these be all reduced into one hand. I should suppose that Dr. Bancroft or Mr. Anderson could find some person in London who, having money to place on interest, would be glad to place it on so sure a fund as this. If Count Barziza could with convenience take up the accounts of the creditors, pay them off, and stand sole creditor in their place, it would surely be a great consolation to all parties, and I am satisfied that the estate, under so able a manager as Colo. Burwell, would replace his money in 3, 4, or 5 years at the farthest, aided by the debts due to it, and the timber to be sold. Should nothing of this kind take place, I imagine Dr. B. and Mr. A. will apply their first monies to pay off all the small creditors. I observe that about £800. would pay off all the creditors except the six largest. This would reduce them to a more manageable state. I shall always be ready to render every service in my power, being with sincere esteem & attachment, Dr. Madam, your most obedt. humble servant,
          
            Th: Jefferson
          
        